MEMORANDUM ***
Jose Erwin Callejas Rodriguez, a native and citizen of Guatemala, petitions for review from the Board of Immigration Appeals’ (“BIA”) summary affirmance of an immigration judge’s (“IJ”) denial of his application for asylum, withholding of deportation and relief under the Convention Against Torture (“CAT”). Because the *371transitional rules apply, see Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), we have jurisdiction pursuant to 8 U.S.C. § 1105a(a). We review for substantial evidence, see Cruz-Navarro v. INS, 232 F.3d 1024, 1028 (9th Cir.2000), and we deny the petition for review.
Substantial evidence supports the IJ’s determination that Callejas Rodriguez did not establish past persecution or a well-founded fear of future persecution on account of an enumerated ground. The record does not compel the conclusion that the threats Callejas Rodriguez received from guerillas, who demanded that he provide them with information relating to his job providing security to the Minister of Finance, were on account of an enumerated ground. See id. at 1029-30. Further, substantial evidence supports the IJ’s conclusion that Callejas Rodriguez failed to demonstrate a well-founded fear of persecution in light of changed country conditions. See Molino-Estrada v. INS, 293 F.3d 1089, 1096 (9th Cir.2002).
Because Callejas Rodriguez failed to establish eligibility for asylum, he necessarily failed to establish eligibility for withholding of deportation. See Cruz-Navarro, 232 F.3d at 1031.
Petitioner also failed to establish eligibility for relief under CAT because he failed to show it was more likely than not that he would be tortured if deported to Guatemala. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
Pursuant to Elian v. Ashcroft, 370 F.3d 897 (9th Cir.2004), Callejas Rodriguez’s voluntary departure period will begin to run upon issuance of this court’s mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.